In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1480V
                                      Filed: June 22, 2017
                                          Unpublished

****************************
ERIN MCLANE,                              *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
                                          *      Concession; Tetanus-diphtheria-
v.                                        *      acellular pertussis (Tdap) Vaccine;
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (SIRVA); Special
AND HUMAN SERVICES,                       *      Processing Unit (SPU)
                                          *
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher PA, for petitioner.
Ann D. Martin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

      On November 9, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that she suffered left shoulder injuries as a result of a
tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine that she received on February 3,
2016. The case was assigned to the Special Processing Unit (“SPU”) of the Office of
Special Masters.

        On April 19, 2017, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On June 21, 2017, respondent filed a proffer on award of compensation


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
(“Proffer”) indicating petitioner should be awarded $132,500.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Id.

       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $132,500.00 in the form of a check payable to
petitioner, Erin McLane. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
ERIN MCLANE,                         )
                                     )
            Petitioner,              )
                                     )  No. 16-1480V
      v.                             )  Chief Special Master Dorsey
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       For purposes of this proffer, the term “vaccine-related” is as described in Respondent’s

Rule 4(c) Report, filed on April 19, 2017, conceding entitlement in this case. Based upon the

evidence of record, respondent proffers that petitioner should be awarded $132,500.00, which

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a) for her vaccine-related injury. 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $132,500.00 in the form of a check payable to petitioner.

Petitioner agrees.

                                                      Respectfully submitted,

                                                      CHAD A. READLER
                                                      Acting Assistant Attorney General


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           CATHARINE E. REEVES
                           Deputy Director
                           Torts Branch, Civil Division

                           GABRIELLE M. FIELDING
                           Assistant Director
                           Torts Branch, Civil Division

                           s/ Ann D. Martin
                           ANN D. MARTIN
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel.: (202) 307-1815

DATED: June 21, 2017




                       2